Title: To James Madison from William Lee, 1 March 1804 (Abstract)
From: Lee, William
To: Madison, James


1 March 1804, Bordeaux. “I have the honor to transmit you ⟨enc⟩losed the returns of the Vessels which have entered ⟨an⟩d cleared at this Office from the 1st. July to 31 Decr 1803.
“The numerous and heavy failures in this City have ⟨c⟩aused great distress among the Americans at this ⟨p⟩ort, the Custom house having seized several of their ⟨C⟩argoes which were in the hands of the Bankrupt Consignees. But as according to the Laws of this Country a person has a right to his property whenever it can ⟨b⟩e found if he has not recd. some consideration therefor ⟨I⟩ am in hopes of recovering these Cargoes for my countrymen ⟨h⟩aving commenced a suit against the Collector of this ⟨p⟩ort for the same and in the Case of the Cargo of the Brig Sally of Charleston owned by Capt Pratt and valued ⟨a⟩t 20,000$ consigned to Strobel & Martini have recovered ⟨ju⟩dgment in favor of the owner for the amount of Invoice with damages. The Collector however has appealed to the Tribunal of premier Instance where no doubt this judgment will be confirmed.
“The Cargo of the ship Columbine of Boston ⟨co⟩nsigned to the same unfortunate Strobel & Martini having been also seized by the Receiver General of the Customs for debts due him by that house I advised Mr Mansfield the supercargo to repair to Paris and pursue his claim through Mr Livingston before the minister of the public Treasury which he has done without success it being t⟨he⟩ opinion of the administration that the seizure is legal—we shall however convince them to the contrary having already commenced a process against the Receiver and the situation of this Cargo being precisely the same as that of the Sally we shall without doubt recover.
“The ship Young Eagle arrived here a short time since from New York via Bristol having been carried into that port by a privateer. This Vessel is clearly entitl⟨ed⟩ to an entry here according to the modifications of the Laws of the 1st of Thermidor and 1st. of Messidor she having been forced into England and her Cargo not having undergone any change there yet for want of a certificat⟨e⟩ of Origin the Vessel and Cargo has been seized by the Director of the Customs who was about to proceed to the sale of the same when by the advice of an eminent Counsellor I arrested his proceedings by putting the seals of the Consulate on the Vessel until the judgment of the Tribunal or the decision of the minister of the Interior ⟨s⟩hall be had thereon and I have good reason to think the Vessel will be admitted.

“It is but within a few days that your circular under date of the 1t. Octr came to hand. The explanation given by the Comptroller of the Treasury of the several laws respecting the transfer of Registered Vessels has been long wanted and will prove useful. I wish however he had laid down some rules for our guide in issuing Consular Certificates. Following your instructions of the 1st. of August 1801.—it would seem as though any American Citizen not domiciliated in a foreign Country has a right to own a vessel under the Consular Certificate provided such vessel is bound to the United States. But if the 3d article of the Comptrollers remarks is intended to extend to all Vessels registered or not I fear I have erred in two or three instances. A Captain or Super Cargo of a Vessel who may be here three or four months for the purpose of selling a Cargo must be considered by the Comptrollers remarks as temporarily residing or itinerant in a foreign Country and must therefore be deprived of the advantages which might arise to themselves and owners by a remittance in the purchase of a foreign Vessel not being ⟨e⟩ntitled to a certificate for the same without which such Vessel cannot proceed to the United States—this is a point I hope you will do me the honour to instruct me on.
“Great exertions are making at this port in building flat bottomed boats and equiping transports, for which purpose an Embargo has existed here for near three months except for the interval of two or three days whic⟨h⟩ I was fortunate enough to obtain in order to permit several american Vessels to depart whose cargoes had been on board for some weeks.
“There appears to be a great movement in the political world but we are so badly instructed here on the events of the day that I never dare to attempt to give you any information of that nature.”
 

   
   RC, two copies (DNA: RG 59, CD, Bordeaux, vol. 2). First RC 4 pp.; docketed by Wagner as received 21 May and with the added notation: “quer. ought there to be any difference among vessels wearing the flag of the U States, Whether registered or not.” Second RC marked duplicate. Enclosures not found.



   
   For the arrêté of 1 Messidor an XI (20 June 1803), restricting foreign trade, see Livingston to JM, 25 June 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 5:119–21, 122 n. 2). The arrêté of 1 Thermidor an XI (20 July 1803) decreed that “there shall not be received, in the ports of France, any vessel which has cleared out from an English port, nor any vessel which has touched at an English port” (Cobbett’s Annual Register 4 [1803]: 400).



   
   For JM’s 1 Oct. 1803 circular to consuls and the enclosed letter from Gabriel Duvall, see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 5:479 and n. 1.



   
   Circular Letter to American Consuls and Commercial Agents, 1 Aug. 1801 (ibid., 2:1–4).


